NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JIM THEROS,                                      No. 11-35612

              Plaintiff - Appellee,              D.C. No. 2:10-cv-02021-JCC

  v.
                                                 MEMORANDUM *
FIRST AMERICAN TITLE INSURANCE
COMPANY, a California Corporation,

              Defendant,

  and

WELLS FARGO BANK, NA, a.k.a.
Wachovia Mortgage, FSB, a division of
Wells Fargo Bank,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                             Submitted May 14, 2013 **




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      LEAVY, THOMAS, and MURGUIA, Circuit Judges.

      Wells Fargo Bank, NA appeals from the district court’s order denying its

motion for attorney’s fees after it prevailed on summary judgment in Theros’s

wrongful foreclosure action. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the legal analysis underlying a fee decision, and for an abuse of

discretion the district court’s denial of fees. Webb v. Ada County, 195 F.3d 524,

526 (9th Cir.1999). We affirm.

      The district court properly concluded that, under federal law, which governs

the attorney’s fee determination as provided in the Note and Deed of Trust, it had

discretion to deny the contractually-authorized attorney’s fees if an award of fees

would be “inequitable and unreasonable.” Anderson v. Melwani, 179 F.3d 763,

766 (9th Cir. 1999); DeBlasio Constr., Inc. v. Mountain States Constr. Co., 588

F.2d 259, 263 (9th Cir. 1978); see also GECCMC, 2005-C1 Plummer St. Office

L.P. v. JPMorgan Chase Bank, N.A., 671 F.3d 1027, 1033 (9th Cir. 2012)

(applying federal common law where contract provided that federal law governs

the agreement).

      Moreover, the district court did not abuse its discretion in declining to award

the contractually-authorized attorney’s fees to Wells Fargo because such an award

of fees would be inequitable and unreasonable. See Anderson, 179 F.3d at 766-67


                                          2                                    11-35612
(district court must determine whether attorney’s fee award would be appropriate,

and it abuses its discretion if it awards contractually-authorized fees that are

inequitable and unreasonable).

      AFFIRMED.




                                           3                                       11-35612